--------------------------------------------------------------------------------

Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

     This Restricted Stock Unit Award Agreement (the “Agreement”) is entered
into as of February 6, 2017 (the “Award Date”) by and between SunOpta Inc., a
Canadian corporation (the “Company”), and David Colo (the “Recipient”).

     IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following:

     1. Award and Terms of Restricted Stock Units. The Company awards to the
Recipient 50,000 restricted stock units (the “Award”), subject to the
restrictions, terms and conditions set forth in this Agreement and the
Employment Agreement. This Award is not, and shall not be deemed to be, granted
under or subject to the terms of the Company’s Amended 2013 Stock Incentive Plan
or any other plan. This Award is granted pursuant to the terms of the Executive
Employment Agreement dated February 2, 2017 between the Company and the
Recipient (the “Employment Agreement”) and in the event of any inconsistency
between this Agreement and the Employment Agreement as to timing of vesting or
any other provision, the terms of the Employment Agreement shall control and
apply.

          (a) Rights under Restricted Stock Units. A restricted stock unit (an
“RSU”) represents the unfunded, unsecured right to require the Company to
deliver to the Recipient one common share of the Company (“Common Shares”) for
each RSU.

          (b) Vesting Dates. The RSUs awarded under this Agreement shall
initially be 100% unvested and subject to forfeiture. One-third of the RSUs
shall vest on each of the first three (3) anniversaries of the Award Date (each,
a “Vesting Date”) if the Recipient is an employee of the Company on that Vesting
Date and has been employed by the Company continuously from the Award Date to
that Vesting Date.

           (c) Termination of Employment. Except as provided in (i), (ii) and
(iii) below and the Employment Agreement, if Recipient’s employment by the
Company is terminated at any time prior to the final Vesting Date, the Recipient
shall not be entitled to receive any shares underlying any RSUs that are not
vested as of the date of termination.

     (i) Total Disability. If the Recipient’s employment with the Company is
terminated at any time prior to the final Vesting Date because of Total
Disability (as defined in the Employment Agreement), all unvested RSUs shall
immediately vest upon the determination of Total Disability and be settled in
accordance with the terms of this Agreement.

     (ii) Death. If the Recipient’s employment with the Company is terminated at
any time prior to the final Vesting Date because of death, all unvested RSUs
shall immediately vest as of the date of death and be settled in accordance with
the terms of this Agreement.

     (iii) Termination without Cause or for Good Reason. If the Recipient’s
employment by the Company is terminated by the Company without Cause or by the
Recipient for Good Reason at any time prior to the final Vesting Date, the RSUs
shall be treated in accordance with Section 5.3 of the Employment Agreement. If
a Release is not executed by the Recipient in accordance with the Employment
Agreement or any other applicable provision of the Employment Agreement is not
complied with by the Recipient, the Recipient shall not be entitled to receive
any shares underlying any RSUs that are not vested as of the date of employment
termination. For the purposes of this Agreement, “Cause,” “Good Reason” and
“Release” shall have the meanings set forth in Employment Agreement.

--------------------------------------------------------------------------------

          (d) Restrictions on Transfer. The Recipient may not sell, transfer,
assign, pledge or otherwise encumber or dispose of the RSUs subject to this
Agreement. The Recipient may designate beneficiaries to receive any Common
Shares to which the Recipient is entitled under this Agreement if the Recipient
dies before delivery of such Common Shares by so indicating on a form supplied
by the Company. If the Recipient fails to designate a beneficiary, such Common
Shares shall be delivered as directed by the personal representative of the
Recipient’s estate.

          (e) No Voting Rights or Dividends. The Recipient shall have no rights
as a shareholder with respect to the RSUs or the Common Shares underlying the
RSUs until the underlying Common Shares are issued to the Recipient. The
Recipient will not be entitled to receive cash payments representing any cash
dividends paid with respect to the Common Stock underlying the RSUs.

          (f) Delivery Date for the Shares Underlying the RSUs. Following the
vesting of the RSUs, the Company shall issue shares underlying the vested RSUs
to the Recipient on a date determined by the Company within 60 days of such
vesting; provided, however, that if the Recipient is obligated to deliver a
Release in accordance with Section 1(c)(iii) and if the Recipient’s Termination
Date (as defined and determined pursuant to the Employment Agreement) occurs
during the last 40 days of the calendar year, the payment shall in no event be
made earlier than the first business day of the succeeding calendar year.

          (g) Taxes and Tax Withholding.

     (i) The Award is subject to applicable tax withholding. Prior to any
relevant taxable or tax withholding event, as applicable, the Recipient agrees
to make adequate arrangements satisfactory to the Company to satisfy all
federal, state, provincial and other tax withholding obligations. In this
regard, the Recipient authorizes the Company and its agents, at their
discretion, to satisfy applicable withholding obligations by one or a
combination of the following:

     (1) withholding from the Recipient’s other cash compensation paid by the
Company; or

     (2) withholding from proceeds of the sale of Common Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company on the Recipient’s behalf pursuant to
this authorization; or

     (3) withholding in Common Shares to be issued upon vesting/settlement of
the RSUs.

2

--------------------------------------------------------------------------------

     (ii) If the withholding obligation is satisfied by withholding Common
Shares, for tax purposes the Recipient will be deemed to have been issued the
full number of Common Shares subject to the vested RSUs, notwithstanding that a
number of the Common Shares are held back solely for the purpose of satisfying
the withholding.

     (iii) The Recipient agrees to pay to the Company any amount the Company may
be required to withhold as a result of this award that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
shares or the proceeds of the sale of shares if the Recipient fails to comply
with these obligations.

     (iv) The Recipient acknowledges and agrees that no election under Section
83(b) of the Internal Revenue Code of the United States can or will be made with
respect to the RSUs.

          (h) Stock Splits, Stock Dividends. If the outstanding Common Shares of
the Company are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Company in the number and kind of shares subject to the RSUs so that the
Recipient’s proportionate interest before and after the occurrence of the event
is maintained. Securities issued in respect of or exchanged for shares issued
hereunder that are subject to restrictions (including vesting and forfeiture
provisions) shall be subject to similar restrictions unless otherwise determined
by the Board of Directors in its discretion. Notwithstanding the foregoing, the
Company shall have no obligation to effect any adjustment that would or might
result in the issuance of fractional shares, and any fractional shares resulting
from any adjustment may be disregarded or provided for in any manner determined
by the Company. Any such adjustments made by the Company shall be conclusive.

          (i) Mergers, Etc. If, while any unvested RSUs are outstanding, there
shall occur a merger, consolidation, amalgamation or plan of exchange, in each
case involving the Company pursuant to which outstanding Common Shares are
converted into cash or other stock, securities or property (each, a
“Transaction”), the Board of Directors, may, in its sole discretion, provide
that the unvested RSUs shall be treated in accordance with any of the following
alternatives:

     (i) The RSUs shall be converted into restricted stock units to acquire
stock of the surviving or acquiring corporation in the Transaction (with the
vesting schedule applicable to the RSUs continuing with respect to the
replacement award, unless otherwise accelerated as determined by the Board of
Directors in its sole discretion), with the amount and type of shares subject
thereto to be conclusively determined by the Board of Directors, taking into
account the relative values of the companies involved in the Transaction and the
exchange rate, if any, used in determining shares of the surviving corporation
to be held by holders of shares following the Transaction, and disregarding
fractional shares;

     (ii) The RSUs shall be cancelled effective immediately prior to the
consummation of the Transaction, and, in full consideration of the cancellation,
the Company or the surviving or acquiring company shall pay to the Recipient at
the time the RSUs would otherwise have vested (unless otherwise accelerated by
the terms of the Employment Agreement or as determined by the Board of Directors
in its sole discretion), with payment subject to continued employment of the
Recipient by the Company or any acquiring or surviving company through such
vesting date, an amount in cash, for each unvested RSU, equal to the value, as
determined by the Board of Directors, of the Common Shares subject to the
unvested RSUs, taking into account the relative values of the companies involved
in the Transaction and the exchange rate, if any, used in determining shares of
the surviving corporation to be held by holders of Common Shares following the
Transaction or other consideration paid in the transaction to holders of Common
Shares; or

3

--------------------------------------------------------------------------------

     (iii) The RSUs shall become vested in full and all unissued shares subject
to the RSUs shall be issued immediately prior to the consummation of the
Transaction.

     (iv) In the event the Board of Directors opts that the remaining RSUs shall
be treated in accordance with (i) above, then the surviving or acquiring
corporation in the Transaction must agree to all relevant provisions of the
Employment Agreement pertaining to the RSUs.

2. Miscellaneous.

     (a) Entire Agreement; Amendment. This Agreement and the Employment
Agreement constitute the entire agreement of the parties with regard to the
subjects hereof and may be amended only by written agreement between the Company
and Recipient.

     (b) Electronic Delivery. The Recipient consents to the electronic delivery
of any prospectus and any other documents relating to this Award in lieu of
mailing or other form of delivery.

     (c) Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.

     (d) Further Action. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

     (e) Governing Law; Jurisdiction and Venue. This Agreement will be
interpreted under the laws of the state of Minnesota, exclusive of choice of law
rules. Any action or proceeding by either of the parties to enforce this
Agreement shall be brought only in a state or federal court located in the state
of Minnesota.

4

--------------------------------------------------------------------------------

     (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.

SUNOPTA INC. RECIPIENT         By: /s/ R. Dean Hollis /s/ David J. Colo Name:
Dean Hollis David Colo Title: Chair  

5

--------------------------------------------------------------------------------